Citation Nr: 1645161	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-49 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1974. 

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2012, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

This matter was remanded by the Board in April 2015.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 Board remand ordered that a VA examination be conducted.  A VA examination was conducted in July 2015 under the DSM-V criteria for psychological disorders, finding the Veteran does not suffer from a mental disorder that conforms with DSM-V criteria.  The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, on remand, the examiner should consider both the DSM-IV and DSM-V criteria when determining whether the Veteran has a current diagnosis of PTSD or another mental disorder as related to service.  See 38 C.F.R. § 4.125 (a); 80 Fed. Reg. 14308  (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).

Furthermore, there are diagnoses of PTSD and depression reflected in the record made during the pendency of the appeal (since August 2009).  The examiner is asked to discuss those diagnoses of record in his or her opinion, regardless of whether a current psychological disability is found.

During the August 2012 Board hearing, the Veteran testified that he first sought psychiatric treatment subsequent to his active service discharge at a VA medical facility sometime in 1975.  The Board did not find documentation associated with the Veteran's claim file showing that efforts were undertaken to obtain records associated with this treatment.  In July 2015, the Veteran indicated that in 1975 he was treated at the Columbia, South Carolina VAMC.  As such, the Board finds that a remand is required so that search of these records may be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must attempt to obtain the Veteran's alleged VA psychiatric treatment reports dated in 1975, which the Veteran has indicated are from the Columbia, South Carolina VAMC.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  

2. The AOJ must then provide the Veteran with a VA examination to determine whether any diagnosed psychiatric disability, from August 2009 to present, is related to his active duty.  The Veteran's claims file must be made available to and reviewed by the examiner.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  Both DSM-IV and DSM-V criteria must be considered.

The AOJ must advise the examiner of any confirmed stressors, to include advising the examiner of the verified version of that stressor.  The AOJ must also instruct the examiner that only this event may be considered for the purpose of determining whether the Veteran was exposed to a stressor during his active duty. 

Based on a review of the evidence of record, the examination findings, and the Veteran's statements, the examiner must opine as to whether any currently diagnosed psychiatric disability, from August 2009 to present, under the DSM-IV and DSM-V criteria, is related to the Veteran's active duty, to include as due to any incident therein.  In so doing, the examiner must specifically address the Veteran's statements regarding the onset and course of his symptoms.

The examiner is to discuss any psychological condition diagnosed of record since August 2009, to include the diagnosed PTSD and depression of record.

In regard to PTSD, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  In determining whether a PTSD diagnosis is warranted, the examiner must specifically consider and discuss the PTSD diagnoses of record.  If a PTSD diagnosis is deemed appropriate, the examiner must provide an opinion as to the relationship, if any, between that diagnosis and the Veteran's verified stressor.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


